United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterloo, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0638
Issued: March 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 18, 2016 appellant, through counsel, filed a timely appeal from a
January 11, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment of his right upper
extremity, warranting a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 24, 2013 appellant, then a 63-year-old rural letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on April 10, 2006 he first became aware that his right
shoulder condition was due to his employment duties, including sorting, and delivering mail.
The record indicates that he stopped work on May 11, 2013 and retired.
Following development of the medical evidence regarding the cause of appellant’s
diagnosed conditions, on October 8, 2014, OWCP accepted the claim for right shoulder bursae
and tendons disorder. The record does not reflect that he received wage-loss compensation for
the accepted injury.
On January 26, 2015 appellant filed a claim for a schedule award (Form CA-7).
By letter dated February 2, 2015, OWCP informed appellant that the evidence of record
was insufficient to support his claim for a schedule award. It advised him of the medical
evidence required and afforded him 30 days to provide this information.
By decision dated April 8, 2015, OWCP denied appellant’s claim for a schedule award as
there was no medical evidence establishing a permanent impairment.
By letter dated April 14, 2015, counsel requested a telephonic hearing before an OWCP
hearing representative, which was held on October 22, 2015.
Subsequent to the hearing appellant submitted a March 20, 2015 impairment rating from
Dr. Martin Fritzhand, an examining physician. Dr. Fritzhand related appellant’s medical
treatment and employment injury history. He then utilized the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides) (6th ed. 2009)
to rate appellant’s permanent impairment of the right shoulder. Under history of injury,
Dr. Fritzhand reported that appellant’s employment injury occurred on April 10, 2006 when
appellant assisted a woman on his route with changing a tire. He noted that appellant was a rural
mail carrier and that, while he attempted to work after the injury, he retired because he was
unable to use his right arm. An examination of the right shoulder revealed tenderness on
palpation, intact sensory modalities, and diminished muscle strength. Range of motion (ROM)
findings included 70 degrees elevation, 45 degrees external rotation with appellant arm at the
side with 5 degrees external rotation lag, and 80 degrees external rotation with his arm in
abduction. Dr. Fritzhand attributed appellant’s loss of ROM to the diagnosed employment
injury.
He reviewed a December 2007 x-ray interpretation, which showed mild
acromioclavicular joint degenerative changes. A review of an October 2011 magnetic resonance
imaging scan revealed severe erosive arthritis, focal avascular humerus head necrosis, and
complete supraspinatus, infraspinatus, and biceps long head tendon rupture and retraction.
Dr. Fritzhand diagnosed right shoulder disorder of the bursae and tendons and determined that
maximum medical improvement (MMI) had been reached on December 22, 2014.
Dr. Fritzhand explained that he used Table 15-5 post-traumatic degenerative joint disease
with documented asymmetric arthritic changes to assess impairment.3 In support of this
3

A.M.A., Guides 405 (6th ed. 2009).

2

conclusion, he noted that appellant’s decreased ROM was a more accurate reflection of his
impairment and provided a higher percentage of impairment. Dr. Fritzhand explained that if
motion loss was present the impairment could be assessed under Table 15-7, the ROM
impairment method. He noted that ROM stands alone as an impairment method and is not
combined with diagnosis-based impairment (DBI).4 Dr. Fritzhand utilized the QuickDash and
determined that appellant had a score of 66. He referred to Table 15-34.5 Dr. Fritzhand
determined that appellant had a right upper extremity impairment due to flexion of three percent,
extension of one percent, abduction of six percent, internal rotation of four percent, and
adduction and external rotation of zero percent. He opined that appellant sustained a right upper
extremity permanent impairment of 14 percent.
By decision dated January 11, 2016, the hearing representative affirmed the denial of
appellant’s claim for a schedule award. He found Dr. Fritzhand’s opinion was insufficient to
establishment entitlement to a schedule award as it was based on an inaccurate history of the
employment injury and failed to provide a date of MMI.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.6 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.7 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.8
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

4

Id. at 407.

5

Id. at 475.

6

See 20 C.F.R. §§ 1.1-1.4.

7

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
8

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).9 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.10
ANALYSIS
The issue on appeal is whether appellant has established permanent impairment of his
right upper extremity, warranting a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.11
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.12 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.13
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the January 11, 2016.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

T.H., Docket No. 14-0943 (issued November 25, 2016).

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

Supra note 11.

4

CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

